Citation Nr: 1826359	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-29 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for colon condition, claimed as internal bleeding due to an unknown Gulf War environmental hazard.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from April 1981 to August 1981 and from November 1990 to May 1991.  The Veteran has additional reserve service from 1981 to 2003, which included periods of active duty for training.  The Veteran's Certificate of Release or Discharge from Active Duty shows that the Veteran served in Southwest Asia in Operation Desert Storm.  His primary military occupational specialties were rifleman and assault guided missileman.  He received the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

In September 2017 the Veteran testified at a videoconference Board hearing before the undersigned, and a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are the result of in-service hazardous noise exposure and, as such, should be service connected.  He also contends that his recurrent internal colon bleeding is related to service.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. 
§ 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

Hearing Loss and Tinnitus

Performance evaluations for 1985 and 1986 in the Veteran's military personnel record show that he was a machine gun team and squad leader.  A December 1995 USMC fitness report shows that the Veteran was assigned as a course coordinator during which he oversaw Reserve and Primary Marksmanship Instruction Course 2-96 for over 80 marines.  A June 1997 USMC fitness report covering performance while on active duty at Quantico, ending November 1996, shows that the Veteran was assigned as a breacher school instructor.  A November 1997 USMC fitness report shows that the Veteran was assigned to the same active duty assignment at Quantico in October to November 1997.  These records were associated with the claims file in March 2010.

In September 2010 the Veteran was afforded a VA audio examination.  The Veteran denied having a family history of hearing loss.  The Veteran was diagnosed with bilateral sensorineural hearing loss that met the criteria for hearing loss for VA purposes.

The Veteran reported that while deployed during Desert Storm his unit engaged in four or five days of actual gunfire; he was a section leader, and as such, he did not fire his personal weapon in combat during Desert Storm; he was stationed for a day-and-a-half in proximity to a 155 mm artillery battery during Desert Storm.  The Veteran reported that during a forty-day deployment to Albania he did live fire exercises but did not engage in combat.  He reported that after Albania he attended a training section in breaching tactics using explosives.

The Veteran stated that he really noticed hearing loss and tinnitus after returning from Desert Storm and that he believed his proximity to the 155 battery was the cause.

The Veteran reported that he had been in law enforcement since 1981.  He stated that in that capacity he shot 9 mm and shotgun and had sniper training.  He reported that he was a range instructor and estimated that he shot 1000 rounds per year on average.  He reported that he went diving when he was younger and that he did parachuting as a civilian.

The examiner referenced the results of a 2003 audiology examination done at Camp Pendleton, and comparing those results with the current examination results, opined that the significant decrease in hearing in each ear since 2003 would be consistent with post-service hazardous noise exposure.  The examiner opined that it was as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss.

The examiner stated that the issues of hearing loss and tinnitus could not be resolved without resorting to mere speculation.  It was explained that due to the Veteran's service treatment records are incomplete, any opinion regarding when the onset of hearing loss or tinnitus would be mere speculation.  It was noted that the available records show progressive hearing loss since the Veteran retired from the reserves in 2003.  The examiner noted that between 2003 and 2009 there were significant threshold shifts in both ears and since 2009 continued significant threshold shift in the left ear.  It was opined that these changes were more likely as not due to hazardous noise exposure after retirement from the reserves.

The examiner strongly recommended that VA contact the Department of Defense hearing conservation database at Aberdeen Proving Grounds to determine whether it has any records.  It was also stated that the Audiology and Hearing Conservation units at Camps Lejeune, Pendleton, and Robinson may also be able to provide records or recommendations on where records may be found.

The evidence of record shows that VA wrote to the U.S. Army Occupational Health Command at Aberdeen Proving Grounds in October 2010, and in an October 2010 letter to the Veteran, VA explained that this command houses the hearing conservation information for all branches of the Armed Forces.  VA received a negative response from the command in November 2010.

The Veteran presented a July 2011 lay statement from G.S. who served with the Veteran during Desert Storm.  G.S. related his experience specifically during the start of the ground war in that the explosions were so loud and concussive that the primary thing that protected them was the bullet-proof glass of the Humvees.  He related that they became accustomed to hearing loud noises between taking fire and delivering it.

The Veteran presented a November 2011 lay statement from D.C.S., who served with the Veteran in the reserves before and after Desert Storm.  He stated that their annual training involved live fire exercises with the T.O.W. missiles and small arms fire from rifles and pistols.

D.C.S. also deployed with the Veteran during Desert Storm and stated that during their first day there, there was rocket and artillery fire from the 11th Marines 155 mm battery and helicopters were flying about 100 feet off the ground overhead.  He stated that most of them did not wear hearing protection due to not being able to hear command signals during the attack.

In an August 2014 letter attached to his VA Form 9, the Veteran provided a very detailed statement explaining the differences between his in-service noise exposure and his noise exposure while working in law enforcement.

During the September 2017 videoconference Board hearing, the Veteran provided testimony concerning his in-service hazardous noise exposure as well as pre- and post-service noise exposure.

The Board notes that lay statements are competent to report that of which the source has personal knowledge, such as noise exposure and symptoms of hearing loss and tinnitus.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C. 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).   The Board finds that the VA examination report of record is inadequate because the examiner's opinion was speculative and failed to sufficiently inform the Board on the issue in this case.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (addressing the ambiguity of speculative opinions).  Furthermore, the Veteran has presented significant additional lay evidence that must be medically evaluated.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (prohibiting the Board from exercising its own independent judgment to resolve medical questions).  On remand, the Board finds that a new VA medical opinion must be obtained to determine the etiologies of his bilateral hearing loss and tinnitus taking into account the Veteran's statements, particularly the August 2014 statement attached to the VA Form 9 and his September 2017 hearing testimony; the record evidence; and accepted medical principles.


Colon Condition

During the September 2017 videoconference Board hearing, the Veteran testified that he has not been diagnosed with a colon condition.  He explained that he had recurrent colon bleeding that appeared in his stool since the early 1990s but because it was a private matter he had not had it medically investigated.  He stated that the blood was not soiling his clothing.  He explained that sometimes it would last for two weeks then a few months later it would occur again.  The Veteran stated he was in good physical shape, running, lifting weights, and being competitive on a tactical team.

The Veteran stated that he had a colonoscopy in 2009, during which a couple of polyps were removed.  He stated that the doctor did not say anything about hemorrhoids or provide an explanation for the bleeding.  He stated that since the polyps were removed, the bleeding continued unchanged.

The Veteran's medical treatment records show that in September 2009 the Veteran underwent a colonoscopy for a pre-operative diagnosis of hematochezia.  The post-operative diagnosis was 9 mm polyp-35 cm, 3 mm polyp at rectum.  The noted follow-up plan was for a repeat colonoscopy in five years.

In a January 2010 statement in support of claim, the Veteran stated that while deployed his regiment regularly ran and did physical training in clouds of burning oil well fires and frequent ordnance fires and explosions.  He stated that the oil well fires would blacken the sky for several days at a time.

The Veteran presented a November 2011 lay statement from D.C.S., who was deployed with the Veteran during Desert Storm.  He stated that they were exposed to many environmental hazards, including painting their vehicles, not bathing for two months, and many biting insects.  He stated that they saw dead camels during their overnight positions and, after crossing into Kuwait, the oil well fires were so intense that they had oil droplets all over their bodies.  He also stated that in the afternoon the sun would be blacked out with the smoke from the fires.  He stated that the unit was ordered to take the pills to prevent the effects of nerve and biological agents and that diarrhea was common before and after taking the pills.

D.C.S. also related that their unit set up camp in an old dumping ground previous to the war.  He stated that on the second day of the war a gas alarm was given, requiring them to don their gas masks for four hours until the all clear was given.

D.C.S. stated that outside of Kuwait City there were several enemy vehicles, many of which had been hit with depleted uranium, on display for V.I.P. visitors.  He stated that everyone crawled inside these vehicles to take pictures.  He also stated that they used improvised stoves and cooked their food with diesel fuel, simply scooping out the black soot before drinking their coffee.

In January 2011 the Veteran was afforded a VA Gulf War guidelines examination.  The Veteran reported experiencing recurrent painless bright red blood per rectum since deployment to the Persian Gulf, which would last up to two weeks at a time.  The examiner noted that there were no signs of anemia and that the Veteran had had a colonoscopy in September 2009.  It was noted that the post-operative diagnosis from the colonoscopy was a 9 mm polyp at 35 cm and a polypectomy with hot biopsy.  The examiner did not perform a rectal examination.

The examiner stated that she spoke with a physician at the VA medical center who stated "that even though hemorrhoids were not found in the rectal vault that the cause of his rectal bleeding is most likely hemorrhoids."  The examiner opined that according to the Gulf War guidelines the Veteran does not have an undiagnosed illness, nor does he have a diagnosed mostly unexplained chronic multi-symptom illness.

In his June 2011 Notice of Disagreement the Veteran stated that he has never been diagnosed with hemorrhoids.

The Veteran's VA medical records in CAPRI reveal that a record review was performed in August 2011, which captured a diagnosis of hematochezia.  It was recorded in a December 2011 primary care physician note that the Veteran noted fairly frequent red blood per rectum.  A January 2014 primary care note shows that the Veteran had experienced hematochezia for years, which was alarming him.

In his August 2014 statement attached to his VA Form 9, the Veteran explained that he experienced recurrent colon bleeding since being deployed during Operation Desert Storm, and that due to the personal nature of the complaint, he did not seek diagnosis or treatment.  The Veteran stated that the bleeding varied from light spotting during bowel movements to heavy coagulating blood.  The Veteran stated that hemorrhoids had never been noted during any medical examination.  The Veteran stated that it was inaccurate that he denied a rectal examination during the January 2011 VA examination; he stated that, rather, the examiner informed him that a rectal examination would not be performed.

The Board finds this VA examination report inadequate because the examiner's opinion is not supported by facts in the record of evidence, thereby making it speculative, and no rationale was provided to support such speculation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (requiring adequacy of VA examinations); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (setting out factors going toward the probative value of a medical opinion).  Furthermore, the Veteran has presented additional lay evidence concerning the nature of his exposure to environmental hazards and medications taken while deployed during Operation Desert Storm that must be medically evaluated.   See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  On remand, the Board finds that the Veteran must be afforded a new VA examination to determine the etiology of colon condition taking into account the Veteran's statements, particularly the January 2010 statement in support of claim, the August 2014 statement attached to the VA Form 9 and his September 2017 hearing testimony; the record evidence, including D.C.S.'s November 2011 lay statement; and accepted medical principles.

On remand, the AOJ should also associate ongoing pertinent VA and private treatment records with the record before the Board.  38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all records of treatment or examination from all the sources listed by the Veteran (VA and private facilities) which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If any records cannot be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Obtain an addendum VA medical opinion to determine the etiologies of the Veteran's present bilateral hearing loss and tinnitus.  The claims file and a copy of this Remand in its entirety must be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, particularly those contained in the Veteran's August 2014 letter attached to his VA Form 9 and his September 2017 videoconference Board hearing testimony.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

a.  The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's present bilateral hearing loss was caused or aggravated by his active service, including noise exposure therein.

b.  The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's present tinnitus was caused or aggravated by his active service, including noise exposure therein.

c.  The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's present tinnitus is proximately due to or aggravated by his bilateral hearing loss.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner should note that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the Veteran's colon condition.  The claims folder and a copy of this Remand in its entirety must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements; the examiner must indicate on the examination report that such review was undertaken.

A rectal examination should be performed as well as any and all other studies, tests, and evaluations deemed necessary by the examiner should be performed in addition to those addressed below.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's colon condition began in service, was caused by service, or is otherwise related to service.

The examiner must reconcile any opinion with the evidence of record and cite to the record as appropriate.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRE´, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




